Citation Nr: 1124827	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an innocently acquired psychiatric disorder to include PTSD.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1978.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.

Although the RO addressed the issue on the merits, an earlier rating decision in July 2006 had denied service connection for an anxiety disorder.  

In light of the prior denial, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Court in Clemons found that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the present claim must include any other psychiatric disorders that are present.

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

Subsequent to the hearing, the Veteran submitted copies of VA treatment records in support of his claim.  This evidence was submitted without a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2010).   

The now reopened claim of service connection for an innocently acquired psychiatric disorder to include PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 2006 rating decision denied the Veteran's claim of service connection for an anxiety disorder; he did not timely appeal from that determination.

2.  The evidence presented since the July 2006 rating decision is neither cumulative nor redundant of the previously addressed record and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for an innocently acquired psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA on this matter is not required at this time.


Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A July 2006 rating decision denied the Veteran's claim of service connection for an anxiety disorder.  He was notified of this rating action and apprised of his appellate rights, but did file a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of this decision consisted of the Veteran's service treatment records, the private treatment records from 1981 to 2004, and the VA treatment records from June 2005 to June 2006.

The evidence added to the record since the July 2006 rating decision includes VA treatment records dated from November 2002 to July 2008 and from May 2007 to March 2008, a transcript of an April 2011 hearing, and various stressor statements submitted by the Veteran.

The Veteran's hearing testimony and other statements provide evidence of claimed in-service stressors.  These included being assigned to funeral duty when a grieving woman told him that he should be the one in the coffin, being attacked by several soldiers in Germany, having a Korean woman die in his arms, and having a colleague killed in an explosion while in Korea.

The evidence is new and material because it addresses an unestablished fact that tends to substantiate the claim.  Namely, the Veteran's lay statements, which are presumed credible for the purposes of reopening the claim, describe events and incidents in service that may be related to his current psychiatric diagnoses.

When this evidence is viewed in conjunction with the earlier evidence associated with the claims file, it raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed herein below.


REMAND

The evidence shows that the Veteran has received diagnoses of PTSD, depression, and mood disorder.  

As discussed during the hearing, VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).

To the extent that the claimed stressors do not involve fear of hostile military or terrorist activity, the liberalizing amendment does not apply.  Also, since the Veteran denied having engaged in combat with the enemy the provisions of 38 C.F.R. § 3.304(f)(1) (2010) do not apply.

The Board notes that a June 2006 VA treatment record indicated that the Veteran reported that he felt responsible for a colleague being killed in an explosion while serving in Korea.  He reported having flashbacks and nightmares about this event.  As this is the type of stressor that is capable of being verified, the Veteran should be asked for more detailed information to enable the RO to seek credible supporting evidence of the event.  

The Veteran reported that he started getting psychiatric treatment through VA in November 2002.  While VA treatment records dating that far back are associated with the claims file, they are not mental health treatment records.  Since VA non-mental health records contain references to PTSD and depression in 2003 and 2005, the record suggests mental health records do exist that have not been associated with the claims file.  

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain copies of any outstanding VA medical records referable to his treatment received for an innocently acquired psychiatric disorder from November 2002 to November 2004 and since March 2011.

2.  The RO should take appropriate steps to contact the Veteran so that he can provide more detailed information regarding his claimed stressors, to include the incident involving the death of a colleague due to an explosion in Korea.

If the RO determines that there is sufficient information, appropriate steps to attempt verification of the Veteran's claimed stressor should be undertaken.

4.  The Veteran should then be scheduled for a VA psychiatric examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

Any indicated studies, tests and evaluations should be performed.  The examiner should note all current psychiatric diagnoses.

Based on his/her review of the case, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any innocently acquired psychiatric disability, other than PTSD, had its clinical onset during the Veteran's period of active service.  The examiner should provide a complete rationale for any opinion rendered.

If PTSD is diagnosed, the VA examiner must identify a specific in-service stressor that was sufficient to meet the diagnostic criteria.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

5.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


